Citation Nr: 0919266	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to re-instatement of Improved Death Pension as of 
May 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1952. The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board observes that the issue of entitlement to service 
connection for cause of the veteran's death was denied in an 
April 2006 rating decision.  The claims file does not contain a 
notice of disagreement filed with agency of original 
jurisdiction on this issue and therefore, it is not currently 
before the Board.


FINDINGS OF FACT

1.  The Veteran died in 1996.

2.  The Veteran's death certificate lists the cause of death as 
metastic carcinoma of the rectum. 

3.  At the time of the Veteran's death, he was service-
connected for residuals of shrapnel wounds of the upper chest 
with retained foreign bodies, evaluated at 20 percent 
disabling, effective September 21, 1955.

4.  In a May 1996 rating decision, the Veteran was granted 
entitlement to a nonservice-connected pension and a special 
monthly pension based on the need for aid and attendance, 
effective April 23, 1996, as the Veteran was determined to be 
unable to secure and follow a substantially gainful occupation 
due to disability, and evidence indicated the Veteran needed 
daily assistance in performing routine activities.

5.  There is no medical evidence associated with the file that 
indicates a service-connected disability was the immediate or 
underlying cause of the Veteran's death, or that a service-
connected disability contributed substantially or materially to 
cause death, or combined to cause death or aid or lend 
assistance to the production of death.

6.  The Veteran was not continuously rated as totally disabled 
for over 10 years.

7.  The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.


CONCLUSION OF LAW

The criteria for entitlement to re-instatement of Improved 
Death Pension benefits as of May 1, 2005 have not been met. 38 
U.S.C.A. §§ 1318, 1541, 5103A, 5107(b), 5108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 3.22, 3.102, 3.159, 
3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The appellant's claims have been considered with respect to 
VA's duties to notify and assist. Under the circumstances 
presented in this case, however, it is not the factual evidence 
that is dispositive of the present appeal, but rather the 
application of the law and regulations to the undisputed facts. 
In such cases, the duty to assist is not applicable. See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (regarding 
entitlement to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, neither duty to assist 
nor duty to notify are implicated when question is limited to 
interpretation and application of a statute).

Because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, further 
assistance is unnecessary. Mason v. Principi, 16 Vet. App. 129 
(2002).

The Merits of the Claim

The Board initially notes that the appellant filed a claim of 
entitlement to service connection for cause of death in April 
2005. In an April 2006 rating decision, the RO denied the 
appellant's claim. A notice of disagreement and substantive 
appeal is not associated with the claims file (in contrast to 
the May 2009 brief statement submitted by the appellant's 
representative), and as such, this issue presently is not 
before the Board for adjudication.

In a July 2004 decision, the RO addressed the appellant's claim 
of entitlement to death pension benefits, dependency and 
indemnity compensation (DIC), and accrued benefits.  In the 
March 2006 statement of the case, the RO recharacterized the 
issue as entitlement to re-instatement of improved death 
pension benefits. The Board will address the issues of 
entitlement to death pension benefits and DIC.

Under 38 C.F.R. § 3.3, basic entitlement to death pension 
benefits exists if the Veteran was, at time of death, receiving 
or entitled to receive compensation or retired pay for a 
service-connected disability based on service during a period 
of war, and the surviving spouse meets the net worth 
requirements of 38 C.F.R. § 3.274 and has an annual income not 
in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.24. 

The Veteran was receiving compensation due to service-connected 
disability based on war service. Therefore, to determine 
entitlement, the only question is whether the appellant has 
excessive income.

The surviving spouse of a Veteran who meets the wartime service 
requirements will be paid the maximum rate of pension, reduced 
by the amount of her countable income. 38 C.F.R. §§ 3.23, 
3.273. Payments from any kind from any source shall be counted 
as income during the 12-month period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272. Nonrecurring 
income (income received on a one-time basis) will be counted, 
for pension purposes, for a full 12-month period following 
receipt of the income. 38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in excess 
of the maximum annual pension rate (MAPR) specified in 38 
C.F.R. § 3.23. The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect as 
published in VA regulations. 38 C.F.R. § 3.21. The MAPR is 
revised every December 1st and is applicable for the following 
12-month period. As noted in the March 2006 statement of the 
case notifying the appellant of the continuation of the denial 
of entitlement to nonservice-connected death pension benefits, 
the applicable MAPR then in effect for a surviving spouse with 
no dependents was $6,814.00. See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and therefore 
is included as countable income. Certain un-reimbursed medical 
expenses (in excess of five percent of the MAPR) may be 
excluded from countable income for the same 12- month 
annualization period to the extent they were paid. 38 C.F.R. § 
3.272.

The Veteran's widow was receiving Social Security benefits 
totaling $7,596.00 for 2004. The RO noted the appellant paid 
the funeral expenses for her husband of $5,000.00 and the RO 
was able to reduce countable income dollar for dollar for one 
year from May 1, 2004 to May 1, 2005. This reduction made the 
appellant's countable income $2,596.00 for one year. The RO 
subtracted the appellant's countable income from the maximum 
annual pension rate of $6,634.00, leaving $4,038.00 and 
allowing for payment of $336.00 for 12 months. As of December 
1, 2004, the maximum annual pension rate was increased to 
$6,814.00, but the appellant's Social Security benefits were 
raised to $7,800.00 effective December 1, 2004.  The appellant 
was requested to fill out VA Form 21-8416 to report any medical 
expenses; however, no such response was received.  

The Board finds that entitlement to nonservice-connected death 
pension benefits is not warranted. The appellant has income in 
excess of the MAPR, $6,814.00. 

Therefore, although the Veteran had wartime service, and was 
receiving compensation for a service-connected disability, the 
appellant's income is excessive for purposes of entitlement to 
nonservice-connected death pension.

Additionally, in regard to Dependency and Indemnity 
Compensation (DIC), Section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a Veteran's death was not 
service-connected, provided the Veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a period 
of ten or more years immediately preceding death. The statute 
was implemented at 38 C.F.R. § 3.22. However, although the 
Veteran was service connected, he was not service connected at 
the rate of 100 percent due to his service-connected 
disability.  

The Veteran was service-connected for residuals of shrapnel to 
the upper chest with retained foreign bodies, evaluated as 20 
percent disabling, effective September 21, 1955.

Since the Veteran was not in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more years 
immediately preceding his death, the appellant is not entitled 
to DIC in this case under the provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law. As the disposition of this claim is 
based on the law, and not the facts of the case, the claim must 
be denied based on a lack of entitlement under the law. See 
Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

As the preponderance of the evidence is against of the 
appellant's claim, as discussed above, the benefit of the doubt 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER


Entitlement to re-instatement of Improved Death Pension as of 
May 1, 2005 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


